Case 1:16-cr-00105-JRS-MJD Document 125 Filed 08/24/20 Page 1 of 5 PageID #: 378




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
                       Plaintiff,            )
                                             )
        v.                                   )        Cause No. 1:16-cr-0105-JRS-MJD
                                             )
 ELIJAH LOPEZ,                               )                             - 02
                                             )
                       Defendant.            )

                     Magistrate Judge’s Report and Recommendation

        This matter is before the undersigned according to the Order entered by the Honorable

 James R. Sweeney, directing the duty magistrate judge to conduct a hearing on the Petition for

 Warrant or Summons for Offender Under Supervision (“Petition”) filed on December 5, 2019,

 and to submit proposed Findings of Facts and Recommendations for disposition under 18 U.S.C.

 §§ 3401(i) and 3583(e). Proceedings were held on August 19, 2020, in accordance with Rule

 32.1 of the Federal Rules of Criminal Procedure. 1

        On August 19, 2020, defendant Elijah Lopez appeared in person with his appointed

 counsel, Dominic Martin. The government appeared by Peter Blackett, Assistant United States

 Attorney. The United States Probation Office (“USPO”) appeared by Officer Angela Smith,

 who participated in the proceedings.




 1
        All proceedings were recorded by suitable sound recording equipment unless otherwise
 noted. See 18 U.S.C. § 3401(e).


                                                 1
Case 1:16-cr-00105-JRS-MJD Document 125 Filed 08/24/20 Page 2 of 5 PageID #: 379




        The court conducted the following procedures in accordance with Federal Rule of

 Criminal Procedure 32.1(a)(1) and 18 U.S.C. § 3583:

        1.       The court advised Mr. Lopez of his right to remain silent, his right to counsel, and

 his right to be advised of the charges against him. The court asked Mr. Lopez questions to

 ensure that he had the ability to understand the proceedings and his rights.

        2.       A copy of the Petition was provided to Mr. Lopez and his counsel, who informed

 the court they had reviewed the Petition and that Mr. Lopez understood the violations alleged.

 Mr. Lopez waived further reading of the Petition.

        3.       The court advised Mr. Lopez of his right to a preliminary hearing and its purpose

 in regard to the alleged violations of his supervised release specified in the Petition. Mr. Lopez

 was advised of the rights he would have at a preliminary hearing. Mr. Lopez stated that he

 wished to waive his right to a preliminary hearing and stipulated that there is a basis in fact to

 hold him on the specifications of violations of supervised release as set forth in the Petition.

        4.       The court advised Mr. Lopez of his right to a hearing on the Petition and of his

 rights in connection with a hearing. The court specifically advised him that at a hearing, he

 would have the right to present evidence, to cross-examine any witnesses presented by the

 United States, and to question witnesses against him unless the court determined that the

 interests of justice did not require a witness to appear.

        5.       Mr. Lopez, by counsel, stipulated that he committed Violation Number 1 set forth

 in the Petition as follows:



        Violation
        Number          Nature of Noncompliance

             1          “The defendant shall not commit another federal, state or local crime.”


                                                   2
Case 1:16-cr-00105-JRS-MJD Document 125 Filed 08/24/20 Page 3 of 5 PageID #: 380




                         On December 2, 2019, Mr. Lopez was arrested in Monroe County,
                         Indiana, (55D01-1912-F6-002112) on charges of felony, Auto Theft;
                         felony, Resisting Law Enforcement; and misdemeanor, Operating a
                         Vehicle without having Received a License.

        6.      The court placed Mr. Lopez under oath and directly inquired of Mr. Lopez

 whether he admitted Violation Number 1 of his supervised release set forth above. Mr. Lopez

 admitted the violation as set forth above.

        7.      Government orally moved to dismiss the remaining violations, which motion was

 granted by the Court.

        8.      The parties and the USPO further stipulated:

                (a)      The highest grade of Violation (Violation 2) is a Grade B violation
                         (U.S.S.G. § 7B1.1(a)(2)).

                (b)      Mr. Lopez’s criminal history category is III.

                (c)      The range of imprisonment applicable upon revocation of Mr. Canter’s
                         supervised release, therefore, is 8 -14 months’ imprisonment. (See
                         U.S.S.G. § 7B1.4(a).)

        9.      The parties jointly recommended a sentence of twelve (12) months and one (1)

 day with no supervised release to follow. Defendant requested a recommendation of placement

 at FCI Terre Haute.

        The Court, having heard the admissions of the defendant, the stipulations of the parties,

 and the arguments and position of each party and the USPO, NOW FINDS that the defendant,

 ELIJAH LOPEZ, violated the above-specified conditions in the Petition and that his supervised

 release should be and therefore is REVOKED, and he is sentenced to the custody of the

 Attorney General or his designee for a period of twelve (12) months and one (1) day with no

 supervised release to follow. The defendant is to be taken into immediate custody pending the




                                                   3
Case 1:16-cr-00105-JRS-MJD Document 125 Filed 08/24/20 Page 4 of 5 PageID #: 381




 district court’s action on this Report and Recommendation. The Magistrate Judge will

 recommend placement at FCI Terre Haute.

        Counsel for the parties and Mr. Lopez stipulated in open court waiver of the following:

        1. Notice of the filing of the Magistrate Judge's Report and Recommendation;

        2. Objection to the Report and Recommendation of the undersigned Magistrate Judge

 pursuant to Title 28 U.S.C. § 636(b)(1)(B) and (C); and, Federal Rules of Criminal Procedure

 59(b)(2).

        Counsel for the parties and Mr. Lopez entered the above stipulations and waivers after

 being notified by the undersigned Magistrate Judge that the District Court may refuse to accept

 the stipulations and waivers and conduct a revocation hearing pursuant to Title 18 U.S.C. § 3561

 et seq. and Rule 32.1 of the Federal Rules of Criminal Procedure and may reconsider the

 Magistrate Judge's Report and Recommendation, including making a de novo determination of

 any portion of the Report or specified proposed findings or recommendation upon which he may

 reconsider.

        WHEREFORE, the magistrate judge RECOMMENDS the court adopt the above

 recommendation revoking Mr. Lopez’s supervised release, imposing a sentence of imprisonment

 of twelve (12) months and one (1) day with no supervised release to follow. The defendant is to

 be taken into immediate custody pending the district court’s action on this Report and

 Recommendation. The Magistrate Judge will recommend placement at FCI Terre Haute.

        IT IS SO RECOMMENDED.

         Date: 8/24/2020
                                           ____________________________________
                                              Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana


                                                 4
Case 1:16-cr-00105-JRS-MJD Document 125 Filed 08/24/20 Page 5 of 5 PageID #: 382




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                               5
